Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 36-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim 36, “solution having a lower critical temperature…in a solvent” is vague, ambiguous and indefinite in two aspects, including firstly lacking criteria for determining what temperature range is deemed “lower” since there is no point of reference (lower than what?), and secondly by lack of recitation as to whether such solvent, or specifically “water” as at claim’s end, is a component of the osmotic solution or is a solvent for which the osmotic solution contacts.
In each of dependent claims 38-45, it is unclear whether the recited chemical composition or formula or molar ratio, apply to each one of the tertiary amine compound present, or to all of the tertiary amine compound, taken together.
In claim 46, “the amine” lacks antecedent basis, and is inconsistent with the plural recitations of “at least one tertiary amine”.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 58-66 of copending Application No. 16/753,263 in view of, or as evidenced by, Lee et al PGPUBS Document US 2014/0158621 (Lee). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘263, taken as a whole, commonly recite a solution comprising tertiary amine compounds and at least one enolisable carbonyl comprising at least one ketone. 
The instant claims differ from ‘263 by reciting the solution as being thermally responsive and having a lower critical solution temperature. However, Lee teaches a thermo-responsive forward osmosis, or osmotic, draw solute or solution, in part having a lower critical solution temperature, and solutions of water being desalinated or otherwise purified by forward osmosis, based on or using osmosis [0048, 0050, 0051, 0058-0062] and comprising a) at least one tertiary amine-containing compound [0078, 0079], and water as a solvent or solution-forming liquid [0077 and 0088]. 
Thus, one of ordinary skill in the art of preparation of mixed solutions to have recognized that the solution defined by the claims of ‘263 would have a relatively low critical solution temperature based on having a tertiary amine component, as taught by Lee, since mixed polymeric solutions having such amine component have the property of having relatively low critical solution temperatures.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 36-47 are also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of Briggs patent 11,020,706. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘706, taken as a whole, commonly recite a solution comprising tertiary amine compounds and at least one enolisable carbonyl comprising at least one ketone, and the solution as being thermally responsive and having a lower critical solution temperature.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36-45 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al PGPUBS Document US 2014/0158621 (Lee) in view of Fuchigami et al PGPUBS Document US 2014/0319056 (Fuchigami), Hancock et al PGPUBS Document US 2015/0273396 (Hancock) and Buchwald et al PGPUBS Document US 2002/0156295 (Buchwald). For claim 36, Lee discloses a thermo-responsive forward osmosis, or osmotic, draw solute or solution, at least one component of the solution inherently having a lower critical solution temperature than other component(s) of the solution [0030, see “below the critical solution temperature of the thermo-responsive draw solute…draw solution”], and used with solutions of water being desalinated or otherwise purified by forward osmosis, based on or using osmosis, thus being an ‘osmotic’ solution [0048, 0050, 0051, 0058-0062] and comprising: 
a) at least one tertiary amine-containing compound [0078, 0079, see “tertiary amine groups”]; and 
c) water as a solvent or solution-forming liquid [0077 and 0088]. 
The claims differ from Lee by requiring the osmotic solution to also comprise at least one enolisable carbonyl compound, such as a 3-15 membered monocyclic ketone or acetophenone and by requiring that such carbonyl is immiscible with the solvent at or above 20 degrees Celsius and at 1 atmosphere. 
Fuchigami teaches an osmotic draw solution for use in distillation membrane filtration forward osmosis [0039-0044, 0080, 0081] with the draw solution containing a ketone, optionally in combination with an ammonia compound [0081, 0082]. Fuchigami cites advantages of such ketones being their high solubility, low boiling point, and low toxicity [0082].
Hancock teaches draw solutions used in forward osmosis osmotic processes [0003, 0004], such processes employable for desalination and purification of sea water, or alternatively as part of industrial methods to synthesize and catalyze pharmaceuticals or chemical precursors and chemical products [0007], Hancock teaching such draw solutions as including one or more alkyl or tertiary amines [0037, 0049, 0050].
Buchwald teaches synthesizing and catalyzing pharmaceuticals and otherwise preparing industrial chemical polymers and pharmaceuticals [0003, 0286-0289] requiring non-harsh reaction conditions, utilizing processing solutions employing enolisable ketones, including ketones such as acetone [0346, 0363, 0395], optionally in combination with tertiary amines [0389].
In summary, it would have been obvious to one of ordinary skill in the desalination art of utilizing forward osmosis, osmosis processes to purify water, to have combined one or more enolisable ketones, in synergistic combination with the tertiary amines, as cumulatively taught by Fuchigami, Hancock and Buchwald, to impart osmotic draw solution qualities of high solubility, low boiling point, and low toxicity, without imparting harsh conditions when the osmotic processes are employed in alternative industrial environments such as in the production of pharmaceuticals and other industrial chemicals.
Hancock suggests osmotic draw solutions employing one or a plurality of tertiary or other long-chain amines for claims 37 and 49-41 [0049, see “draw solutes…such as triethylamine or trimethylamine or other long chain aliphatic alkyl amines”…alkyl amines”]. 
For claim 38, regarding immiscibility of the enolisable carbonyl, such as acetone or other ketone or tertiary amine in the solvent, such as water, at or above 20 degrees C and at 1 atmosphere, such property is deemed an inherent property of amine(s) and/or ketone(s) employed. 
For claims 42-45, the prior art is silent regarding molar ratio of the components, or specifically of tertiary amine relative to the at least one enolisable compound. However, such ratio is deemed to constitute a results effective variable for which one of ordinary skill in the art would have found it obvious to optimize by routine experimentation so as to maximize effectiveness of the osmotic solution. See for instance, objectives or goals of Lee for removing a high percentage of salts and other low-molecular weight materials from water at [0085]. See MPEP, Section 2144.05, II, A. regarding the obviousness of Routine Optimization through routine experimentation.
		ALLOWABLE SUBJECT MATTER
Claims 46 and 47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 46 would distinguish in view of the recitation of the particular compounds of triethylamine and methylethylketone (2-butanone) in combination. Such specific combination of compounds is not suggested by the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heinz et al patent 3,077,500 and Carmack patent 2,784,173 literally teach solutions comprising a combination of triethylamine and methyl ethyl ketone, and with an adjustable critical solution temperature, however, does not suggest such solution being capable to utilization as an “osmotic solution”, instead being used as a catalytic solution in chemical reactions.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  


The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
11/22/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778